NOTICE OF ALLOWANCE
This Corrected Notice of Allowability is responsive to and precludes the previous Notice of Allowance mailed on 02/02/2022, in order to consider the Information Disclosure Statement (IDS) filed on 01/20/2022.  The IDS has now been fully considered by the examiner.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/04/2022 has been entered. Claim 10 has been cancelled. Claims 1-9, 11-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/22/2021.

Allowable Subject Matter
Claims 1-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 18, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a processor operative to generate the fuel cutoff control signal in response to the fuel switch being in the off position and the throttle position being less than a throttle position threshold, the processor being further operative to generate a warning signal in response to the throttle position exceeding the throttle position threshold and the fuel switch being in the off position (claim 1); and a processor configured to receive the first control signal and the throttle resolver angle and to generate a warning signal in 
Regarding independent claim 9, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a method comprising receiving, via a fuel switch, a first control signal indicative of an off position on the fuel switch; comparing, by the processor, a throttle setting to a threshold throttle level; generating, by the processor, a second control signal to close a fuel high-pressure shutoff valve in response to the first control signal and the threshold throttle level exceeding the throttle setting; and generating, by a processor, a pilot warning in response to the first control signal and the throttle setting exceeding the threshold throttle level.
	Claims 2-8, 11-17 & 19-20 are allowable for the same reasons as claims 1, 9 & 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741